DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character  400 is designated as the structural body for the convergent conduit 100, the separation unit 200, and the divergent conduit 300 and 401 and 403 as the first and second ends of each of 100, 200, and 300. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Improper shading of Figure 3B, see 37 CFR 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the portion of the separation unit capable of achieving the swirling function/step of claims 1 and 6 as related to the discussion of 112(f) is not shown must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a separation unit" in claims 1 and 6.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: to separate the condensed vapor from the volume of humid atmospheric air with increased kinetic energy at the separation unit 200, a centrifugal force is applied, a vane ring, blades may be used to perform the swirling process. In a different embodiment, a cyclone chamber may be used to perform the swirling process. In other embodiments, the swirling process may be performed using tangential injectors and short helical inserts (2nd paragraph, page 9 to first paragraph, page 10).	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “swirling to separate a volume of water droplets from the volume of humid atmospheric air to produce a volume of dehumidified air” which renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell how the air swirls and by what mechanism.  The specification and drawings make clear its member 200 having annular channel 301 involved in the separation of liquid and gas.  Pages 9-10 describe structures that can create the swirling process. Therefore, simply reciting “swirling to separate a volume of water droplets from the volume of humid atmospheric air to produce a volume of dehumidified air” is not enough for one of ordinary skill to understand how to make and use the invention. 
The term "substantially" and “primary” in claims 1 and 6 is a relative term which renders the claim indefinite.  The term "substantially" and “primary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "minimum" in claim 2 is a relative term which renders the claim indefinite.  The term "minimum" is not defined by the claim, the specification does not provide a standard for 
Regarding claim 6, claim 6 recites “a swirling process is used to separate the volume of water droplets from the volume of humid atmospheric air” in which renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell how the air swirls and by what mechanism.  The specification and drawings make clear its member 200 having annular channel 301 involved in the separation of liquid and gas.  Pages 9-10 describe structures that can create the swirling process. Therefore, simply reciting “a swirling process is used to separate the volume of water droplets from the volume of humid atmospheric air” is not enough for one of ordinary skill to understand how to make and use the invention. 
Regarding claim 6, claim 6 recites “a structural body of the 15convergent conduit, wherein the second channel portion centrally traverses through a structural body of the separation unit, wherein the third channel portion centrally traverses through a structural body of the divergent conduit.  Claim 7 recites “the convergent conduit comprises a convergent nozzle and a structural body”. Claim 8 recites “the separation unit comprises an annular channel and a structural body”, the separation unit comprises an annular channel and a structural body”. Claim 12 recites “the divergent conduit comprises a structural body extending from a first end to a second end”.  It is unclear if the structural body in claims 7, 8 and 12 are the same structural body as claim 6 or an additional structural body.  The claims as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw et al (US 20150354852).
Regarding claim 1, Liaw teaches a method of dehumidifying atmospheric air using a vapor condensation process (paragraph 0017), comprising: passing, through a convergent conduit (132), a volume of humid atmospheric air (humidity of air 75%, paragraph 0033), wherein the 5volume of humid atmospheric air is received at an entry point of a convergent nozzle (shape of 132, Figure 1, paragraph 0017, 0033), wherein the convergent conduit comprises the convergent nozzle (Figure 1), to decrease a pressure value (low-pressure, paragraph 0033) and a temperature (low temperature, paragraph 0033) of the volume of humid atmospheric air and to increase the kinetic energy (air is accelerated, paragraph 0030-0031, 0045) of the volume of humid atmospheric air, wherein the decrease in pressure and temperature results in a condensation of vapor (moisture is condensed, paragraph 0033) within the convergent conduit; then 10transferring the volume of humid atmospheric air with increased kinetic energy through a 
Regarding claim 4, Liaw teaches wherein the convergent nozzle is a supersonic nozzle (130), wherein the supersonic nozzle is a tube pinched (intake portion decreases gradually from the end away from the throat toward the other end close to the throat, paragraph 0017, Figure 1) in the middle to 10produce an overall hourglass shape (Figure 1) for the supersonic nozzle, wherein a shape of the supersonic nozzle accelerates the volume of humid atmospheric air to a supersonic speed (the cross-sectional area of the intake portion decreases gradually from the end away from the throat toward the other end close to the throat, the air is accelerated to supersonic as flowing through the intake portion ) in an axial direction (flow Figure 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw.
Regarding claim 5, Liaw teaches the invention as described above but fails to explicitly teach wherein a humidity level 15of the volume of dehumidified air is 25% - 35% of the humidity of the volume of humid atmospheric air.
However, Liaw disclose lowing through the supersonic nozzle 130, the temperature of the air may drop to 5.degree.  C. and the relative humidity may drop to 10% to 20% to provide an air conditioning apparatus that is energy-saving and meets the demand for large airflow. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to ensure the volume of dehumidified air is 25% - 35% of the humidity of the volume of humid atmospheric air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (See MPEP 2144.05 II-A).
Allowable Subject Matter
Claims 2, 3 and 6-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a method of dehumidifying atmospheric air including the 
The closet prior art reference, (US 20150354852) to Liaw et al. teaches a supersonic nozzle (130) with drain (175) in the exhaust portion of the nozzle (136) which creates low pressure at the front region and low pressure low temperature at the exit (paragraph 0045), (US 6331195) to Faust teaches a water extractor with two drains (Figure 1) and finally (US 2002/0194998) to Betting teaches a supersonic separator with a converging region, a throat and a diverging section with the throat region being longer than the other two regions (Figure 2); however, the references fail to disclose, suggest or teach the method of dehumidifying atmospheric air including the swirling subjects the volume of humid atmospheric air with increased kinetic energy to a minimum centrifugal force within a range from 8,000xgravity (g) to 15,000xg, or the drainage system comprises a first drain channel, a second drain channel, and a third drain channel, wherein the first drain channel is in fluid communication with the convergent conduit, wherein the second 5drain channel is fluid communication with the separation unit, and wherein the third drain channel is in fluid communication with the divergent conduit or a system for dehumidifying atmospheric air including a first drain channel, a second drain 
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 6 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763